Title: From David Humphreys to Timothy Pickering, 3 January 1781
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters New Windsor Janry 3d 1781.
                        
                        I am commanded by His Excellency to inform you that there is a considerable quantity of Flour now at
                            Ringwood, which it is of the last importance to have thrown into the Garrison of West Point, before the Roads become
                            impassable—He requests you therefore to have every means made use of for bringing it forward without a moment’s loss of
                            time, by impressing teams, or any other Mode which you think will be most effectual.
                        In the Commissary’s Return of Provisions issued at the several Posts, the General observes, that there are
                            forty Batteau-Men who draw at Fish Kill, exclusive of all the Boatmen at Fish Kill Landing—He wishes to have an
                            investigation into the matter, and that they may be employed, in the proper service for which they were designed.
                        I enclose you a Receipt for two Boats, which were left at Brunswick, and which His Excellency desires may be
                            brought to Kings Ferry without loss of time, on Carriages—There is also one Flat-bottomed Boat at the two Bridges, which
                            is to be brought on: It is his request that you will be pleased to give such Orders to your Agents, or take such other
                            measures as will not fail to have these Boats transported to Kings Ferry at as early a period as may be with convenience. I
                            have the honor to be With the most perfect respect Your Most Obedient & Very Hble Servant
                        
                            D. Humphrys Aid De Camp
                        
                    